Citation Nr: 1129422	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  00-11 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1945 to May 1946.  The appellant is claiming benefits as the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 1999 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The appellant provided testimony at a July 2000 Travel Board hearing before the undersigned at the RO.  A hearing transcript is associated with the claims folder.  Following the hearing, the Board remanded the claim for further development in April 2001, and again in June 2003.  The Board then denied the appellant's claim in a July 2007 decision.  The appellant appealed her claim to the United States Court of Appeals for Veterans Claims (Court).  In December 2009, the Court issued a decision vacating the July 2007 decision of the Board and remanding the case back to the Board for compliance with the Secretary's Brief.  The Secretary's Brief stated that the Board should provide adequate reasons and bases with regard to its determination that VA provided adequate assistance to the appellant in obtaining records pertinent to her claim under 38 U.S.C.A. § 5103A, and complied with all prior remands, including the Board remand dated in April 2001.  The Board subsequently remanded the claim for further development in a June 2010 decision.  For the reasons set forth below, the Board finds that further development is required in order to fulfill VA's duty to assist the appellant in the processing of her claim.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

As much as the Board would prefer to resolve the appeal at this time, preliminary review reveals that the information in the record before us is inadequate to make an informed determination, and discloses a need for further development prior to final appellate review.  In this regard, the Board is of the opinion that VA's duty to assist includes making another attempt to obtain the Veteran's treatment records from the Jersey City and Newark Community Based Outpatient Clinics (CBOCs) under the facts and circumstances of this case.

The appellant in this case claims entitlement to DIC pursuant to the provisions of 38 U.S.C.A. § 1318.  The Veteran died in August 1972 due to occlusive coronary artery disease.  At the time of his death, the Veteran did not have service connection for any disabilities.  However, in August 1958, he had applied for service connection for a fungal infection of the hands and feet, which was denied in a November 1958 rating decision.  The Veteran did not file a timely appeal, and the decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  

The appellant filed a claim of entitlement for service connection for the cause of the Veteran's death in 1972, but her claim was denied in a September 1972 rating decision.  The appellant did not file a timely appeal.

In September 1998, the appellant filed a claim for DIC benefits under the provisions of 38 U.S.C.A. § 1318, and her claim was denied in the February 1999 rating decision that is the subject of this appeal.  

During the course of the appeal, the appellant indicated that the Veteran sought treatment at VA facilities in Jersey City, New Jersey, and in Newark, New Jersey.  She also indicated that she had attempted to obtain medical records from those facilities, but was informed that, due to the lengthy period of time which had intervened, such documents were no longer available or in existence.  

As noted above, in April 2001, the Board remanded the claim for further development.  Specifically, the Board stated that the RO should contact the VA Medical Center (VAMC) in Newark, and request any medical records associated with the Veteran's treatment at that facility between 1946 and 1972.  Pursuant to the Board's remand, a request for medical records was sent to the VAMC in East Orange, New Jersey, in May and October 2001.  A response from the VA New Jersey Health Care System (HCS) was received in June 2001 stating that the records were not available, and a response from the East Orange VAMC was received in November 2001 stating that the facility had no record of treating the Veteran, or records for the dates requested.  

As noted in the Secretary's Brief before the Court, there is no VAMC located in Newark or Jersey City, although there are CBOCs at those locations.  Moreover, the VAMC at East Orange is the parent facility for the CBOC at Newark, while the VAMC at Lyons is the parent facility for the Jersey City CBOC.  

Consequently, the Board remanded the claim again in June 2010 for the RO to request records from the CBOCs in Newark and Jersey City, New Jersey, as well as the VAMC in Lyons, New Jersey.  The RO did request records from those facilities.  The Lyons VAMC sent a response in May 2011 stating that no records were located at either the East Orange or Lyons VAMCs.  The Jersey City CBOC and Newark CBOC also sent negative responses in October 2010 and December 2010, respectively.  However, the Newark CBOC's response stated that no records were found for "Jozie Rvals."  Thus, the Board finds that another request for records at that facility needs to be made to ensure that the CBOC searches under the Veteran's correct name.  Where the remand directives of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Medical records should be requested as outlined below.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Request and obtain any and all treatment records for the dates 1946 to 1972 from the VA Community Based Outpatient Clinic in Newark, New Jersey.  A written response from that facility, even if negative, should be associated with the claims file.

2.   When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the claimant and her representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



